1    Jonathan Hanley
     3241 East Granite Point Circle
2
     Sandy Utah 84092
3    801-913-5504 |
     Jonathanhanley22@gmail.com
4

5
                                   UNITED STATES DISTRICT COURT
6                                   FOR THE DISTRICT OF NEVADA

7
          FEDERAL TRADE COMMISSION,
8
                                                        CASE NO. 2:18-CV-00030-JCM-BNW
                     Plaintiff,
9
                                                        STIPULATION TO EXTEND DEADLINE
10                   v.                                 FOR DISPOSITIVE MOTIONS
11        CONSUMER DEFENSE, LLC, et. al.,
12                   Defendants.
13

14            COME NOW, Jonathan Hanley in his capacity as a pro se Defendant and Defendants,
15
     CONSUMER DEFENSE, LLC; CONSUMER LINK, INC. AMERICAN HOME LOAN
16
     COUNSELORS; AMERICAN HOME LOANS, LLC; CONSUMER DEFENSE GROUP, LLC
17
     F/K/A MODIFICATION REVIEW BOARD, LLC; BROWN LEGAL, INC.; FMG PARTNERS,
18

19   LLC; ZINLEY, LLC; SANDRA X. HANLEY, by and through their attorney of record, and the

20   Plaintiff, FEDERAL TRADE COMMISSION, by and through its attorneys of record, and hereby
21
     stipulate, agree and seek this Court’s Order as follows:
22
     1.       On January 8, 2018, the FTC filed a complaint for permanent injunction and other
23
     equitable relief against individuals Jonathan Hanley, Benjamin Horton, and Sandra Hanley, and
24

25   against the entities Consumer Defense, LLC (Nevada), Consumer Link, Inc. (the “Nevada

26   Corporate Defendants”), Preferred Law, PLLC, American Home Loan Counselors, Consumer
27
     Defense Group, LLC, Consumer Defense, LLC (Utah), Brown Legal, Inc., AM Property
28

     STIPULATION TO EXTEND DEADLINE FOR DISPOSITIVE MOTIONS - 1
             Case 2:18-cv-00030-JCM-BNW Document 290 Filed 09/27/19 Page 2 of 3



1    Management, LLC, FMG Partners, LLC, and Zinly, LLC (the “Utah Corporation Defendants”)
2
     (all collectively the “Corporate Defendants”) . (ECF No. 1.)
3
     2.       The current Scheduling Order in this case calls for the filing of all dispositive motions on
4
     or before July 15, 2019. (ECF 171.)
5

6    3.       On June 5, 2019, D. Brian Boggess entered his Notice of Appearance as Counsel for all

7    of the Defendants, including the Corporate Defendants. (ECF No. 233.)
8
     4.       The deposition of the FTC’s expert witness, William Violette, was held on September 5th
9
     2019.
10
     5.       Due to the complex nature of this case the substantial involvement of Jonathan Hanley
11

12   has been necessary. As a result of financial difficulty, The Hanley family has been forced to

13   move 2 times in the last 60 days and is still in the process of their 2nd move thereby allowing
14
     Jonathan Hanley little time to be involved in the response to plaintiff’s Motion for Summary
15
     Judgement.
16
     6.       As a result of extreme financial difficulty of the Hanleys, the corporate defendants will
17

18   join in the response that is filed by Jonathan Hanley.

19   7.       The school that the Hanley’s children go to had parent teacher conferences this week
20
     which caused a half day on Thursday September 26th 2019 and their children do not have school
21
     Friday September 27th 2019.
22
     8.       It is also their son’s birthday today. Previous plans had been made causing some familial
23

24   commitments.

25   9.       The parties conferred on September 27th 2019 and reached an agreement that an
26
     additional 1 day shall apply to the oppositions of all defendants. Accordingly, the response will
27
     need to be filed on or before September 30th 2019.
28

     STIPULATION TO EXTEND DEADLINE FOR DISPOSITIVE MOTIONS - 2
           Case 2:18-cv-00030-JCM-BNW Document 290 Filed 09/27/19 Page 3 of 3



1    10.    The parties believe it reasonable to allow Jonathan Hanley an additional 1 day to respond
2
     to the plaintiff’s motion for Summary Judgment and allow the remaining defendants to join in
3
     that response.
4
     11.    Replies, if any, would be due pursuant to the applicable Federal Rules of Civil Procedure
5

6    and the Local Rules of this Court.

7    12.    This stipulation is made in good faith among and at the request of the parties, and not for
8
     purposes of delay.
9
     13.    The parties deem it reasonable that this need be the last extension of time for the purposes
10
     of responding to the Plaintiff’s motion for summary judgement.
11

12

13          BOGGESS LAW GROUP                     ALDEN F. ABBOTT
                                                  General Counsel
14
            /s/D. Brian Boggess                   /s/Gregory A. Ashe (with permission)
15          D Brian Boggess                       GREGORY A. ASHE
            Nevada Bar No. 4537                   JASON SCHALL
16          7495 West Azure Drive, Suite 211      Federal Trade Commission
            Telephone: (385)248-5700              600 Pennsylvania Avenue NW
17          Fax: (855)675-2674                    Washington, DC 20580
            Email: bboggess@boggesslawgroup.com   Telephone: 202-326-3719 (Ashe)
18          Attorney for Defendants               Telephone: 202-326-2251 (Schall)
                                                  Facsimile: 202-326-3768
19                                                Email: gashe@ftc.gov, jschall@ftc.gov

20
            Dated: September 27th 2019                            Respectfully Submitted,
21

22                                                                /s/ Jonathan Hanley
                                                                  Jonathan P. Hanley
23

24
            IT IS SO ORDERED:
25                                                ______________________________
                                                  Honorable James C. Mahan
26                                                United States District Judge
27
                                                         September 27, 2019
28                                                DATED:_______________________

     STIPULATION TO EXTEND DEADLINE FOR DISPOSITIVE MOTIONS - 3
